                      Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 1 of 17
AO 106 (Rev 04110) Apphcat1on for a Search Warrant (requestmg AlJSAAndrea G Foulkes)



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Eastern District of Pennsylvania

               In the Matter of the Search of                           )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)
                                                                        )
                                                                        )
                        7132 Charles Street,                            )
                       Philadelphia, PA 19135                           )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)
 See Attachment A

located in the              Eastern              District of            Pennsylvania             , there is now concealed (identify the
person or describe the property to be seized):
   See Attachment B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is /check one or more):
                 ~ evidence of a crime;
                if contraband, fruits of crime, or other items illegally possessed;
                -ti property designed for use, intended for use, or used in committing a crime;
                 ::1 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
           21 C.S.C. Sec. 84l(a)(l)                   Possession with intent to distribute a controlled substance
           21 C.S.C. Sec. 846                         Drug trafficking conspiracy

         The application is based on these facts:
        See Attachment C


         ./J   Continued on the attached sheet.
          0 Delayed notice of. __ days (give exact ending date if more than 30 days:                                     ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                        Angela Derbish, Special Agent, DEA
                                                                                            ---            --
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:    3.z~q
City and state: Philadelphia, PA_ _                                               Timothy R. Rice, United States Magistrate Judge
                                                                                                - -- -
                                                                                                Printed name and title
                      Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 2 of 17
AO 106 (Rev 04/10) Apphcat1on for a Search Warrant (requesnng AUSAAndrea G Foul~s)



                                      UNITED STA TES DISTRICT COURT
                                                                     for the
                                                      Eastern District of Pennsylvania

               In the Matter of the Search of                           )
         (Briefly describe the property to be searched
          or identify the person by name and address)-
                                                                        ~
                                                                        )
                                                                                  CaseNo. (<f~~O(!)-M,~::,

                      2007 Gray Toyota Camry                            )
                      PA License No. KVD1916                            )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)
 See Attachment A

located in the              Eastern              District of            Pennsylvania             , there is now concealed (identify the
person or describe the property to be seiZed1:
   See Attachment B


          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 tn' evidence of a crime;
                 ef contraband, fruits of crime, or other items illegally possessed;
                 -tS property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                          Offense Description
            21 U.S.C. Sec. 841(a)(l)                  Possession with intent to distribute a controlled substance
            21 U.S.C. Sec. 846                        Drug trafficking conspiracy

         The application is based on these facts:
        See Attachment C


         ,/J    Continued on the attached sheet.
          n     Delayed notice of _ days (give exact ending date if more than 30 days: _ ___                             ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              4-~-
                                                                                        Angela Derbish, Special Agent, DEA
                                                                                                Printed name and tttle




                                                                            C~&~~
Sworn to before me and signed in my presence.


Date:     ~•       ~G,_. J 'l
                                                                                                  Judge's signature

City and state: Philadelphia, PA                                                  Timothy R. Rice, Cnited States Magistrate Judge
                                                                                                Prtnted name and title
          Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 3 of 17



                                  ATTACHMENT A
                               (2007 Gray Toyota Camry)



2007 Gray Toyota Camry, bearing VIN No. 4TIBK46K07U506218, PA License No. KVDl 916,
registered to Bunny Marie Amalbert at 1335 Dyre Street, Philadelphia, PA. The vehicle is
currently parked on the 7100 block of Charles Street, Philadelphia, PA.
           Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 4 of 17



                                      ATTACHME:'.'lT B
                                   (ITE:\'IS TO BE SEIZED)

The following items constitute evidence of the commission of a violation of21 U.S.C. §§ 841
contraband, items unlawfully possessed, or property designed or intended to be used, or
which has been used, as the means for committing such violations, at the location described
in ATT ACIIMENT A.

1.     Controlled substances, contraband, proceeds of drug sales, records of drug transactions,
       and drug paraphernalia (including backpacks and boxes, grinders, mixing bowls, spoons,
       scales, ink pads, stamps, razor blades, mirrors, vials, kilo presses, vacuum sealers, plastic
       wrap for a vacuum sealer, freezer bags, plastic baggies, glassine bags, paper bindles,
       balloons, wrapping paper, cellophane, film canisters, and cutting agents and diluents ).

2.     Firearms, firearm accessories, ammunition and other weapons.

3.     United States currency, money counters and any other item used for the counting of
       currency.

4.     Cellular telephones, smart phones, tablets, computers, PDAs (personal data assistants),
       receipts, boxes and purchasing materials for any stored electronic communications,
       including but not limited to telephone or address directory entries consisting of names,
       addresses, telephone numbers, logs of telephone numbers dialed, telephone numbers of
       incoming, outgoing or missed calls, text messages, schedule entries, stored memoranda,
       videos, digital photographs, emails, social networking sites and logs of websites visited,
       software to allow others to control the device, passwords, encryption keys, IP addresses,
       computer forensic programs, evidence of user attribution.

5.    All records, documents, and materials (both originals and copies), described below, in
      whatever format and by whatever means such records, documents, and materials, their
      drafts, or their modifications may have been created or stored, including but not limited
      to any (a) hard copy or handwritten form, (b) photographic form (such as microfilm,
      microfiche, prints, slides, negatives, videotapes, photos, motion pictures, or photocopies),
      and mechanical form (such as printing or typing), and (c) electrical, electronic, or
      magnetic form (such as tape recordings, cassettes, compact discs, or any information on
      an electronic or magnetic storage device, such as floppy diskettes, hard disks, storage
      drives, CD-ROMs, DVDs, optical discs, printer buffers, smart cards, memory calculators,
      electronic dialers, computers, or electronic notebooks, as well as printouts or readouts
      from any such storage device):

          a. Books, records, receipts, notes, ledgers, tallies, lists of customers, sources and
             related identifying information, types, amounts and prices of controlled
             substances, dates, places and amounts of specific transactions, methods of
             trafficking controlled substances, and any other documents .related to the ordering,
             payment and distribution of controlled substances.
 Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 5 of 17



b. Records and documents relating to any and all financial transactions, regardless of
   the identity of the person(s) involved in the transactions.

c. Records, documents and items relating to the possession, sale, purchase, transfer,
   and/or storage of any and all tangible or intangible assets, including but not
   limited to vehicles, real estate, and jewelry, storage units, investment accounts,
   regardless of the identity of the person(s) involved.

d. Business records, including but not limited to accounts receivable, accounts
   payable, general ledgers, cash disbursement ledger, check register, employment
   records, and correspondence, regardless of the identity of the person(s) involved
   in the transactions.

e. Identification records and documents, including but not limited to birth
   certificates, state identification cards, social security cards and driver's licenses.

f.   Banking records including, but not limited to, monthly savings and checking
     statements, canceled checks and banking communications, deposit tickets,
     withdrawal receipts, certificates of deposits, pass-books, money drafts, money
     orders (blank or endorsed), check cashing logs, wire transfer logs, cashier's
     checks, bank checks, safe deposit box keys, safes, money wrappers and wire
     transfers and correspondence.

g. Indicia of occupancy, residency, and ownership or use of the subject premises,
   including but not limited to utility and telephone bills, addressed envelopes,
   cancelled envelopes, deeds, rental, purchase or lease agreements, identification
   documents and keys.

h. Travel records and documents, including but not limited to airline tickets, rental
   cars, passports, receipts and correspondence.
                      Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 6 of 17
AO 106 (Re" 04/10) Application for a Search Warrant (requestmgAC"SAAndrea G Foulkes)



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Eastern District of Pennsylvania

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                              CaseNo.      [t{-~OO-M.~c..J
                                                                        )
                                                                        )
                     2015 Gray Dodge Durango                            )
                     PA License ~o. KXH8079                             )

                                           APPLICATION FOR A SEARCH W ARRA..''ff
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location)
 See Attachment A

located in the              Eastern              District of            Pennsylvania             , there is now concealed (identify the
person or describe the property to be seized):
   See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
              0 evidence of a crime;
                if contraband, fruits of crime, or other items illegally possessed;
                ii property designed for use, intended for use, or used in committing a crime;
                 ::J a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
           21 C'.S.C. Sec. 84l(a)(l)                  Possession with intent to distribute a controlled substance
           21 C .S.C. Sec. 846                        Drug trafficking conspiracy

          The application is based on these facts:
        See Attachment C


         ,/J Continued on the attached sheet.
          n   Delayed notice of    ___ days (give exact ending date if more than 30 days: _                              ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                        Angela Derbish, Special Agent, DEA
                                                                                       ·-                  -       --
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:      2 •'? k_. J~                                                                                     w_..j__
                                                                                                  Judge's signature

City and state: ~hiladelphia, PA _                                                Timothy R. Rice, Cnited States Magistrate Juclge
                                                                                          - ---                           ---
                                                                                                Printed name and tule
           Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 7 of 17




                                     ATTACHMENT A
                                (2015 Gray Dodge Durango)


2015 Gray Dodge Durango, VIN no. 1C4RDJAG1FC843774, PA License No. KXH8079,
registered to Bunny Marie Amalbert at 1335 Dyre Street, Philadelphia, PA. The vehicle is
currently parked in the back of the residence at 7132 Charles Street, Philadelphia, PA.
           Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 8 of ...17



                                     ATTACHMENTB
                                   (ITEMS TO BE SEIZED)

The following items constitute evidence of the commission of a violation of 21 U .S.C. §§ 841
contraband, items unlawfully possessed, or property designed or intended to be used, or
which has been used, as the means for committing such violations, at the location described
in ATTACHMENT A.

1.     Controlled substances, contraband, proceeds of drug sales, records of drug transactions,
       and drug paraphernalia (including backpacks and boxes, grinders, mixing bowls, spoons,
       scales, ink pads, stamps, razor blades, mirrors, vials, kilo presses, vacuum sealers, plastic
       wrap for a vacuum sealer, freezer bags, plastic baggies, glassine bags, paper bindles,
       balloons, wrapping paper, cellophane, film canisters, and cutting agents and diluents).

2.     Firearms, firearm accessories, ammunition and other weapons.

3.     United States currency, money counters and any other item used for the counting of
       currency.

4.     Cellular telephones, smart phones, tablets, computers, PDAs (personal data assistants),
       receipts, boxes and purchasing materials for any stored electronic communications,
       including but not limited to telephone or address directory entries consisting of names,
       addresses, telephone numbers, logs of telephone numbers dialed, telephone numbers of
       incoming, outgoing or missed calls, text messages, schedule entries, stored memoranda,
       videos, digital photographs, emails, social networking sites and logs of websites visited,
       software to allow others to control the device, passwords, encryption keys, IP addresses,
       computer forensic programs, evidence of user attribution.

5.     All records, documents, and materials (both originals and copies), described below, in
       whatever format and by whatever means such records, documents, and materials, their
       drafts, or their modifications may have been created or stored, including but not limited
       to any (a) hard copy or handwritten form, (b) photographic form (such as microfilm,
       microfiche, prints, slides, negatives, videotapes, photos, motion pictures, or photocopies),
       and mechanical fonn (such as printing or typing), and (c) electrical, electronic, or
       magnetic form (such as tape recordings, cassettes, compact discs, or any information on
       an electronic or magnetic storage device, such as floppy diskettes, hard disks, storage
       drives, CD-ROMs, DVDs, optical discs, printer buffers, smart cards, memory calculators,
       electronic dialers, computers, or electronic notebooks, as well as printouts or readouts
       from any such storage device):

          a. Books, records, receipts, notes, ledgers, tallies, lists of customers, sources and
             related identifying information, types, amounts and prices of controlled
             substances, dates, places and amounts of specific transactions, methods of
             trafficking controlled substances, and any other documents related to the ordering,
             payment and distribution of controlled substances.
 Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 9 of 17



b. Records and documents relating to any and all financial transactions, regardless of
   the identity of the person(s) involved in the transactions.

c. Records, documents and items relating to the possession, sale, purchase, transfer,
   and/or storage of any and all tangible or intangible assets, including but not
   limited to vehicles, real estate, and jewelry, storage units, investment accounts,
   regardless of the identity of the person(s) involved.

d. Business records, including but not limited to accounts receivable, accounts
   payable, general ledgers, cash disbursement ledger, check register, employment
   records, and correspondence, regardless of the identity of the person(s) involved
   in the transactions.

e. Identification records and documents, including but not limited to birth
   certificates, state identification cards, social security cards and driver's licenses.

f.   Banking records including, but not limited to, monthly savings and checking
     statements, canceled checks and banking communications, deposit tickets,
     withdrawal receipts, certificates of deposits, pass-books, money drafts, money
     orders (blank or endorsed), check cashing logs, wire transfer logs, cashier's
     checks, bank checks, safe deposit box keys, safes, money wrappers and wire
     transfers and correspondence.

g. Indicia of occupancy, residency, and ownership or use of the subject premises,
   including but not limited to utility and telephone bills, addressed envelopes,
   cancelled envelopes, deeds, rental, purchase or lease agreements, identification
   documents and keys.

h. Travel records and documents, including but not limited to airline tickets, rental
   cars, passports, receipts and correspondence.
                 Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 10 of 17



                                 ATTACHMENTC
           AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANTS
                        FOR REAL PROPERTIES AND VEHICLES


          I, Angela J. Derbish, being duly sworn, hereby depose and state as follows:

                                              I~TRODUCTION

          I.       I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 4l(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws

and duly authorized by the Attorney General to request a search warrant.

          2.       I am a Special Agent with the Drug Enforcement Administration (DEA) in

Philadelphia, Pennsylvania, assigned to the Philadelphia Division Enforcement Group 21, which

investigates narcotics trafficking.

          3.       As an agent with the DEA, your affiant attended nineteen weeks of training at the DEA

Academy in Quantico, Virginia, where your affiant became familiar with how controlled substances

are consumed, manufactured, packaged, marketed, and distributed. Your affiant has been a DEA

special agent since December 2010. Prior to that, your affiant was employed as an Immigration

Enforcement agent with Immigration and Customs Enforcement in Denver, Colorado for

approximately three and a half years.

          4.       Your affiant has been assigned to the DEA field office in Philadelphia, PA, since April

of 2017. Prior to being in Philadelphia, PA, your affiant was assigned to the DEA field office in El

Paso, Texas and where she worked in the Tactical Diversion Squad (TDS), in addition to enforcement

groups.        DEA TDS specialized in investigating the illicit distribution of licit controlled

substances. From November 2011 to February 2012, your affiant was assigned to the El Paso

Division's :\-fobile Enforcement Team (MET). From February 2012 to November 2015, your affiant

was assigned to Enforcement Group 6 (EG6). EG6 was a general enforcement group, which was
                                                      1
            Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 11 of 17



tasked with investigating and dismantling large-scale drug trafficking organizations operating along

the southwestern United States border. In each of these positions, your affiant had the opportunity to

participate in many aspects of investigation, including, but not limited to the following: ( 1) writing

affidavits in support of search warrants and wire intercepts; (2) executing search warrants; (3)

participating in minimization meetings pursuant to court authorized wire interceptions; (4) conducting

surveillance; (5) planning undercover transactions; (6) participating in undercover transactions; (7)

debriefing confidential sources (CS); and (8) arresting suspected drug traffickers. Through your

affiant' s training and experience, she has become familiar with drug traffickers' methods of operation

including the distribution, storage, and transportation of drugs, the collection of money proceeds

derived from drug trafficking, and the methods of money laundering used to conceal the nature of the

proceeds. Your affiant has conducted investigations regarding the unlawful importation, possession,

and distribution of controlled substances, a~ well as, the related money laundering statutes involving

the proceeds of specified unlawful activities and conspiracies associated with criminal narcotics, in

violation of Title 21 Cnited States Code §§ 84l(a)(l), 843(b), 846, 952(a) and 963, and Title 18

United States Code §§ 2, 1952, 1956 and 1957.

       5.      Through your affiant's training and experience, she has become familiar with the

operation of drug trafficking organizations. Through instruction and participation in investigations,

your affiant has become familiar with the manner in which narcotics traffickers conduct their illegal

business and the methods, language, and terms which are used to disguise conversations about their

narcotics activities. From experience and training, your affiant has learned, among other things, that:

(a) drug traffickers rarely, if ever, expressly refer to heroin, cocaine, cocaine base, also known as

crack or crack cocaine, or other illegal drugs by name; instead, to conceal the true nature of their

illegal activities and to thwart detection by law enforcement, they refer to the drugs and drug

                                                  2
            Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 12 of 17




quantities using seemingly innocent terms; (b) narcotics traffickers frequently use text message

capable cellular phones, cellular telephones, and other communications devices to further their illegal

activities by, among other things, remaining in constant or ready communication with one another

without restricting either party to a particular telephone or location at which they might be the subject

of physical surveillance by law enforcement authorities; and (c) narcotics traffickers frequently

transmit pre-arranged numerical codes to text messaging services on cellular phones to identify

themselves or to otherwise communicate information, such as price or quantity of drugs, to the person

in possession of the cell phone. Iler training and experience as a law enforcement officer form the

basis of the opinions and conclusions set forth below.

       6.      I am an "investigative or law enforcement officer of the United States" within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigation of and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516.

                             SUMMARY OF THE INVESTIGATION

       7.      In July 2017, members of DEA Philadelphia Division, Enforcement Group 21,

received information from a confidential source (CS), who had information about an individual

later identified as Abdiel JIMENEZ-Mendez (JIMENEZ), who was distributing controlled

substances including heroin in Philadelphia, PA.

       8.      From July 2017 to November 2017, DEA, along with the Philadelphia Police

Department Intensive Drug Squat (IDIS), conducted a series of controlled buys utilizing a DEA

CS who at their direction, purchased heroin and fentanyl from JIMENEZ on multiple occasions.

Agents utilized several court authorized wire and electronic intercepts in this investigation.



                                                   3
             Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 13 of 17



During the investigation, Luis ADAMES-Bruno was identified as a major fentanyl and heroin

supplier to JIMENEZ and the JIMENEZ DTO.

       9.      On March 13, 2019, thirteen members of the JIMENEZ drug trafficking

organization were indicted in the Eastern District of Pennsylvania, for drug trafficking conspiracy

to distribute over 400 grams of fentanyl and heroin, distribution and possession with intent to

distribute fentanyl and heroin, including defendants JIME~EZ, Bunny AMALBERT and Luis

ADAMES-Bruno. On :March 26, 2019, arrest warrants were executed at the following locations:

7132 Charles Street, Philadelphia, PA 19135 for the arrest of JIMENEZ and AMALBERT, and

3425 N. Water Street, Philadelphia, PA 19134 for the arrest of ADAMES.

                    PROBABLE CAUSE TO SEARCH THE RESIDENCES

       10.     At approximately 8:35 a.m., the arrest warrant for Luis Adames-Bruno (ADAMES),

a.k.a. "Chicho," was executed at 3425 N. Water Street, by members of DEA and IDIS. Agents

knocked on the door and a male wearing a white tank top was observed in the upstairs window

above the front door of the residence. The male retreated and reappeared at another upstairs

window, to the right of the other window. Agents gave commands to open the door, but the male

retreated back into the residence and could not be seen in the ·windows. Through the mail slot in the

front door, an agent observed a male and female upstairs, as they (unknown male and female) were

attempting to jump out of the bathroom window. At that point, the front door was breached and

agents and officers began a foot pursuit in the rear of the residence, where a male and female were

apprehended, as they were attempting to run. When officers apprehended the male, he had a stack

of undetermined amount of United States currency in his hand. The female was apprehended with a

purse. The male was placed under arrest and was searched by officers, where a wallet was

recovered, containing an identification card for Luis Manuel Adames-Bruno. The female was also

                                                  4
              Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 14 of 17



placed on arrest. During the search incident to arrest of the female, the following items were found

in her purse: a fanny pack containing an undetermined amount of United States currency, a black

LG Style 4 cell phone, a pink HUA WEI cell phone with a cover, in addition to an identification

card from the Dominican Republic, bearing the name Laura Estefany Pou Alvarez.

        11.     While in the residence, agents observed a Taurus 357 Magnum in the master

bedroom, in plain view. In the guest bedroom, agents observed in plain view a long table,

containing bundles of heroin, racks of heroin, in addition to baggies for distributing heroin. There

were three stamps on the table, which were used to stamp the bags of heroin prior to distribution.

One cell phone bearing the phone number (267) 348-7538 was also found on the table. A cooking

pot containing suspected heroin was found on the floor in the bedroom.

        12.     When the house was being secured for the safety of the arresting officers, a kilogram

press was found in the hall closet.

        13.     At approximately 8:40 a.m., the arrest warrants for Abdiel Jimenez-Ylendez

(JIMENEZ) and Bunny Amalbert (AMALBERT) were executed at 7132 Charles Street. Agents

and officers knocked on the door of the residence and an unidentified woman answered the door.

The woman was asked where JIMENEZ was located and she stated "'upstairs." She also stated that

his daughter was upstairs as well. The woman stated that she was JIMENEZ's aunt. JIMENEZ

was apprehended and the residence was secured without incident. AMALBERT was placed under

arrest upon her return to the residence. While securing the residence, agents observed a small,

black pistol on the right side of the bed where JIMENEZ had been sleeping with his daughter, who

had not awoken and was still asleep in the bed. The magazine to the pistol had been removed,

contained bullets, and was on the stand next to the bed. In addition, on top of the dresser in the

same bedroom, agents observed a large stack of United States currency. The large stack of money

                                                   5
              Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 15 of 17



was rubber-banded together, containing multiple stacks of money within the big stack. On one side

of the dresser there were more than five rolls of money that were rubber- banded together. On the

other side of the dresser, there were at least seven rolls of money that were rubber-banded together.

Your affiant believes that the money located inside their residence are proceeds from drug

trafficking, based on the way that the money was banded or rolled together. There were three cell

phones on top of the same dresser. The cell phones are described as the following: One red Apple

iPhone, one back LG cell phone bearing IMEi 355380-09-547325-9, and one Gray Samsung

bearing serial number: R38M1078JQB.

              ADDITIONAL PROBABLE CAUSE TO SEARCH TWO VEHICLES

        14.      Based on pre-arrest surveillance in the past two weeks, JIME:'.':EZ and

AMALBERT were observed utilizing the following vehicles: a 2007 Gray Toyota Camry bearing

VIN :'.'Jo. 4Tl BK46K07U506218 and Pennsylvania license plate KVDI 916, registered to Bunny

Marie AMALBERT; and a 2015 Gray Dodge Durango bearing VIN No. 1C4RDJAGIFC843774

and Pennsylvania license plate KXH8079 (with a temporary tag in the back window), also

registered to AMALBERT. The 2007 Toyota Camry is presently parked on the 7100 block of

Charles Street, Philadelphia, PA. The 2015 Dodge Durango is presently parked in the back of the

residence at 712J Charles Street, Philadelphia, PA. Neither JIMENEZ nor A.\.1ALBERT has any

known verifiable legitimate income to support the recent purchase of the two vehicles sought to be

searched. Based on your affiant's knowledge of this investigation, which ended in approximately

April 2018, JIMENEZ and AM.ALBERT routinely utilized three other vehicles (a Mercedez Benz, a

Honda Element and a Chevrolet Silverado) to transport and distribute narcotics, often times with

their children in the car. All vehicles, including the two vehicles sought to be searched, are

registered to their prior address at 1335 Dyre Street, Philadelphia, PA, where much of the drug

                                                   6
             Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 16 of 17



activity described in the indictment occurred. In light of the plain sight observations by arresting

agents of bundles of money, a firearm and drug paraphernalia inside the residential property at 7132

Charles Street, Philadelphia, PA 19135, your affiant submits there is probable cause to search the

requested two vehicles.


                                           CONCLUSION

       15.     Based on the above information and my experience and training as an DEA Special

Agent, your affiant believes that there is probable cause to believe that JIMENEZ, AMALBERT,

and ADAMES have committed violations of Title 21, United States Code, Section 841

(Distribution and possession of a controlled substance with the intent to distribute); Title 21,

United States Code, Section 846 (Conspiracy to distribute and possess with intent to distribute

controlled substances); and that evidence, fruits, proceeds, and/or instrumentalities of these crimes

are located inside the location to be searched: 7132 Charles Street, Philadelphia, PA 19135, and

3425 ~- Water Street, Philadelphia, Pennsylvania 19134, in the Eastern District of Pennsylvania.

Your affiant seeks to search the entire premises inside the residences described in Attachment A,

including all safes, computers, cell phones, and/or tablet computers, for items described in

Attachment B. Your affiant also believes that evidence, fruits, proceeds, and/or instrumentalities

of these crimes are located inside of the Gray Toyota Camry bearing V~: 4TlBK46K07U506218

and Gray Dodge Durango bearing VIN: 1C4RDJAG1FC843774. Lastly, your affiant believes

evidence, phone numbers, text messages, and other drug related conversations will be found in the

cell phones: one cell phone bearing the phone number (267) 348-7538, one black LG Style 4 cell

phone, one pink HUA WEI cell phone with a cover, one red Apple iPhone, one back LG cell phone




                                                   7
           Case 2:19-mj-00500 Document 1 Filed 03/26/19 Page 17 of 17



bearing IMEi 355380-09-547325-9, and one Gray Samsung bearing serial number: R38Ml078JQB.




                                                        ~
                                                     .2
                                                ANGEI,A~
                                                Special Ag   ,   ,:A




United States Magistrate Judge




                                            8
